     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 1 of 34


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
JAMES E. GALE, SR., et al.
                                     :

     v.                              :   Civil Action No. DKC 20-1289

                                :
SELECT PORTFOLIO SERVICING, INC.,
et al.                          :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution in this mortgage

fraud case is the motion to dismiss filed by Defendants Select

Portfolio Servicing, Inc. and U.S. Bank, National Association.

(ECF No. 9).      The issues have been briefed, and the court now

rules, no hearing being deemed necessary.        Local Rule 105.6.     For

the following reasons, the motion to dismiss will be granted,

albeit with leave to amend in part.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiffs.     Plaintiffs James E. Gale, Sr. and Terri L. Gale

(collectively    “The    Gales”)   are   residents   of   Charles   County,

Maryland.     On October 8, 2004, the Gales secured a home mortgage

loan in the amount of $310,000 (“the Loan”) memorialized in a

promissory note (“the Note”) with a “Mortgage One Corp,” they

claim, as lender.       They contend that, on the same day, the “note

was later sold, transferred, assigned, and securitized into the
          Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 2 of 34


HSBC Mortgage Services, Inc. CIM Trust 2016-1.”               A copy of the

Note and recorded Deed of Trust (“the DOT”), however, signed and

initialed by both Plaintiffs, each clearly shows “HSBC MORTGAGE

SERVICES, INC. f/k/a HFSI” as the “Lender” on their respective

first page of terms.1

      Plaintiffs allege that there was a subsequent assignment of

the DOT recorded in Charles County on July 25, 2016.               Defendants

do not dispute that on or around that day the DOT was assigned to

a “DLJ Mortgage Capital, Inc.” They assert that this was the first

assignment and was properly recorded and available in the public

record as shown in an attachment.             (ECF No. 9-6).       Defendants

assert that, on December 6, 2019, the DOT was assigned a second

time to Defendant U.S. Bank, National Association as indenture

trustee, for the CIM Trust 2016-1, Mortgage-Backed Notes, Series

2016-1, (“U.S. Bank”), which was also duly recorded.              (ECF No. 9-

7).       On January 21, 2020, Defendant Select Portfolio Services




      1The Note was provided by Defendants and was not attached to
Plaintiffs’ complaint. It can be considered, however, on a motion
to dismiss as it is “integral” to the complaint, as Defendants
rightly point out. (ECF No. 9-1, at 4 n.5) (citing Sec’y of State
for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir.
2007)). Because Plaintiffs have failed to respond to the motion
at all, moreover, “there is no dispute about the document’s
authenticity.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,
166 (4th Cir. 2016) (citing, among others, Chambers v. Time Warner,
Inc., 282 F.3d 147, 153 (2d Cir. 2002) (explaining a document is
“integral” when “the complaint relies heavily upon its terms and
effect”) (internal quotation marks omitted)). The DOT, attached
by both parties, shows that Mortgage One Corporation is listed as
Trustee and not the Lender. (ECF No. 9-5, “DEFINITIONS,” (D)).
                                 2
            Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 3 of 34


(“SPS”), acting as attorney-in-fact for U.S. Bank, executed an

“Appointment of Substitute Trustee” to exercise its purported

right        as   a   beneficiary   to   appoint    new     trustees:      Diane   S.

Rosenberg, Mark D. Meyer, Maurice Obrien, and Cristian Mendoza

(collectively the “Substitute Trustees”), to replace Mortgage One

Corporation as trustee for the DOT.                (ECF No. 9-8); (see ECF No.

9-5, ¶ 24).

        As outlined by Mrs. Gale,2 since 2002, Mr. Gale has suffered

from the time “when a miss-step caused 4 discs to bulge.”                       Mrs.

Gale reports that they have “fought to pay bills” ever since, as

he has subsequently had two strokes, three heart attacks, two

pacemakers/defibrillators           and    “at     least”     three     “near   death

experiences” with pneumonia. In February 2019, he developed sepsis

from pneumonia and went into shock, sending him to the ICU for

fourteen days.           There, two “inoperable masses” were found in his

right lung.           He has been confined to his house, too weak to leave,

since then.            On October 6, 2019, he broke his leg in multiple

places after another misstep which, after further bouts with

sepsis, has required four surgeries.                Moreover, the antibiotics

prescribed to fight this infection caused him kidney failure.                      He

is, as a result, on dialysis.             Ultimately, his leg was amputated.


        2
       The complaint purports to quote an entire excerpt from “Ms.
Gale’s Affidavit” and refers to it as “Exhibit B,” but the second
attachment is a “REFINANCE AFFIDAVIT” signed on October 8, 2004,
that does not contain the same statement of facts detailed here.
(Compare ECF No. 2, ¶ 22 with ECF No. 2-2).
                                 3
           Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 4 of 34


Mrs. Gale reports missing a significant amount of work to care for

him.       She alleges having reached out to SPS, as the loan servicer,

multiple times to report these challenges in order to seek a loan

modification but was “repeatedly denied and told [her husband’s]

medical       problems      were   not   serious   enough   to    warrant    a   loan

modification.”3

       The Substitute Trustees subsequently filed with the Circuit

Court for Charles County, Maryland, to “initiate[] foreclosure” on

the Gales’ property on March 19, 2020, and have appended the docket

entry.       (ECF No. 9-9).        On April 24, 2020, in response, Plaintiffs

brought a complaint against Defendants SPS and U.S. Bank4 in the

Circuit       Court   for    Charles     County,   Maryland      for:   1)   Unjust

Enrichment, 2) Violations of the Fair Credit Extension Uniformity

Act (“FREUA”), 3) Violations of the Fair Debt Collection Practices

Act (“FDCPA”), 4) “Reasonable reliance; detrimental reliance,” 6)

Slander of Title,5 7) Fraud in the Concealment, 8) Fraud in the


       3
       The Gales insert a timeline of phone calls to SPS made on
their behalf by a “Meriquest” with two entries on October 3, 2019,
and November   25, 2019, that read, respectively, “Modification
denied today because it[’]s not an available option for this loan”
and “File closed out again because a modification is not an option
on this loan.” (ECF No. 2, ¶ 22).

       4
       In their motion to dismiss, Defendants assert that the
complaint misstates the proper name/role of this entity by
referring to it as either “Trustee for Securitized Trust, CIM TRUST
2016-1” or “Trustee for Salomon Mortgage Laon Trust Series 2003-
CB1.” (ECF No. 9, at 1); (see ECF No. 2, ¶¶ 4 and Caption).

       5    It is labeled “Sixth Claim for Relief,” but there is no
Fifth.       Defendants, however, purport to identify language prior to
                                     4
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 5 of 34


Inducement,    9)   Unconscionability,       10)   Breach    of   Contract,

11) Violations of the Consumer Credit Protection Act (“CCPA”),

12) “Violations of Federal Regulations, Regulation X, 12 C.F.R.

§ 1024.41(b)(2)(i)(A),”     and     13)     Intentional     and   Negligent

Infliction of Emotional Distress.          As a “Fourteenth Claim,” they

also seek declaratory relief, asking for a “judicial determination

of their rights, obligation and interest of the parties with regard

to the subject property,” and for the court to quiet title by

declaring “the Subject Property is vested in Plaintiff alone.”           As

a coda and general allegation, they also accuse Defendants of

“unfair   or    deceptive    acts     or    practices     and     misleading

misrepresentatives and non-disclosure of material facts relating

to their debt collection practices.”         (ECF No. 2).

      Defendants subsequently removed the case based on diversity

jurisdiction on May 22, 2020.        (ECF No. 1).       Defendants filed a

motion to dismiss all claims on June 28, 2020 (ECF No. 9), and

notice was sent to the Gales. (ECF No. 10).          Despite the warning

that a failure adequately to respond could result in dismissal of

the complaint, Plaintiffs have failed to respond.

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.       Presley v. City of Charlottesville,



this claim that, although unnumbered, “appear[s] to recite
purported grounds for an order quieting title” and thus constitutes
a separate “Count 5.” (Id., ¶¶ 73-83).
                                 5
       Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 6 of 34


464 F.3d 480, 483 (4th Cir. 2006).          When evaluating the complaint,

unsupported legal allegations need not be accepted.                    Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                   Legal

conclusions    couched   as    factual     allegations    are    insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).   “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”           Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).        Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”           Id.

       Pro se pleadings are to be liberally construed and held to a

less   stringent   standard     than     pleadings     drafted    by    lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)); Haines v. Kerner, 404 U.S. 519,

520 (1972).    Liberal construction means that the court will read

the pleadings to state a valid claim to the extent that it is

possible to do so from the facts available; it does not mean that

the court should rewrite the complaint to include claims never


                                       6
         Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 7 of 34


presented.      Barnett v. Hargett, 174 F.3d 1128, 1132 (10th Cir.

1999).     Even when pro se litigants are involved, the court cannot

ignore a clear failure to allege facts that support a viable claim.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).

III. Analysis

     Defendants          do   not     dispute     Mr.    Gale’s    reported     medical

challenges     or    the      fact    that   the    Gales       were   denied   a   loan

modification,        but      imply     that      such    allegations       constitute

Plaintiffs’      concession          that   the   loan    was     fully   enforceable:

“Plaintiffs admit that Mr. Gale suffered a medical hardship, and

had been denied a loan modification as recently as November 25,

2019.”     (ECF No. 9-1, at 5) (citing ECF No. 2, ¶ 22).

     Lurking        in     the   background        of    Plaintiffs’      claims,     as

Defendants correctly point out, is an entirely discredited theory

that the assignment or securitization6 of home loans without notice




     6 This phrase generally refers to the institutional practice
of pooling debt and selling its derivative rights (i.e. income) to
investors. Both parties, however, seem to treat any assignment of
the Note as a securitization, insofar as they are sales of a
security interest in the property.      The caselaw to which they
cite, however, explicitly maintains a conceptual difference
between securitization and simple sale/assignment.      See, e.g.,
Parker v. American Brokers Conduit, 179 F.Supp.3d. 509, 513, 517
n.11 (D.Md. 2016) (referring separately to “loan securitization
and assignments [both] executed through the MERS system” and
commenting that, “[s]ecurization is after all, at bottom a
sophisticated mechanism for mortgage assignment”).     Regardless,
Plaintiffs   have   requested    discovery   to   “determine   the
securitization parties involved” and purport to name “Does 1-100”
in the complaint. (ECF No. 2, ¶¶ 6, 9). These purported Defendants
are not otherwise named in the allegations, nor is their alleged
                                 7
         Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 8 of 34


to the borrower is either illegal or renders the Note and Deed of

Trust     unenforceable.       (ECF     No.     9-1,     at   8-9)   (discussing

ECF No. 2, ¶ 55) (“Plaintiff[s] requests that this Court find the

purported power of sale contained in the Deed of Trust is a nullity

by operation of law.”).        Among other things, Plaintiffs argue that

“none of the Defendants in this case hold a perfected and secured

claim    in   the    Real   Property”    as    the     assignments   were   “never

submitted      for     recordation”      by     MERS     [Mortgage    Electronic

Registration Systems, Inc.] at the Secretary of State’s Office

where the property sits as required by the UCC and thus constitute

“Secret [,unenforceable] Liens.”              (ECF No. 2, ¶¶ 19, 81, 87, 88).

     Maryland caselaw7 has squarely rejected similar claims of

purportedly defective debt assignment or securitization.                       See




role in the whole affair made clear, and so their inclusion will
be ignored for purposes of this motion.

     7 In federal diversity cases, a court must apply the choice
of law rules of the forum state. Klaxon Co. v. Stentor Elec. Mfg.
Co., 313 U.S. 487, 497 (1941).    For Plaintiffs’ contract claims,
“Maryland follows the rule of lex loci contractus . . . applying
the substantive law of the state where the contract was formed in
the absence of a choice-of-law provision in the contract.”
AirFacts, Inc. v. Amezaga, No. DKC 15-1489, 2020 WL 6874313, at *3
(D.Md. Nov. 23, 2020) (citing Am. Motorists Ins. Co. v ARTRA Group,
Inc., 338 Md. 560, 573 (1995)) (emphasis added). The DOT contains
a choice-of-law provision that reads “This Security Instrument
shall be governed by federal law and the law of the jurisdiction
in which the Property is located.” (ECF No. 9-5, ¶ 16). On the
other hand, Plaintiffs’ tort claims, under Maryland rules, are
governed by the law of the state where the injury was suffered.
Johnson v. Oroweat Foods Co., 785 F.2d 503, 511 (4th Cir. 1986);
see also Philip Morris Inc. v. Angeletti, 358 Md. 689, 744 (2000).
There is no dispute that property in question is in Maryland and
                                 8
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 9 of 34


Parker,   179   F.Supp.3d.   at   516   (rejecting   a   claim    that    the

defendants could not foreclose on a property because they “‘failed

to perfect any security interest’” in it); see also Suss v. JP

Morgan Chase Bank, N.A., No. WMN-09-1627, 2010 WL 2733097, at *5

(D.Md. July 9, 2010) (“As to Plaintiff’s criticism of MERS, courts

. . . have found that the system of recordation is proper and

assignments made through that system are valid.”); Flores v.

Deutsche Bank Nat’l. Trust, Co., No. DKC 10-0217, 2010 WL 2719849,

at *5 (D.Md. July 7, 2010) (collecting cases) (finding that

“[a]ccording to the Note, the Lender may transfer the Note and

subsequent lenders may appoint substitute trustee.”).

     U.S. Bank argues that it was validly assigned both the Note

and the DOT.     (ECF No. 9-1, at 14) (citing ECF No. 9-7).              Both

documents give notice that the Note might be sold.                The Note

provides that “the Lender may transfer this Note.          The Lender or

anyone who takes this Note by transfer and who is entitled to

receive payments under this Note is called the ‘Note Holder.’”

(ECF No. 9-4, at 2).    The DOT comments in a section entitled “Sale

of Note; Change of Loan Servicer; Notice of Grievance” that “The

Note or a partial interest in the Note (together with this Security

Instrument) can be sold one or more times without prior notice to

Borrower.” (ECF No. 9-5, ¶ 20). Therefore, neither the assignment




that Plaintiffs suffered the alleged harms there.                Therefore,
Maryland law applies to all of Plaintiffs’ claims.
                                9
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 10 of 34


of the Note and the DOT without notice to the Gales, nor MERS’s

alleged failure properly to record these assignments at the Charles

County Recorder’s Office, invalidates the enforceability of these

instruments.   (See ECF No. 2, ¶¶ 19, 23).

     A.   Unjust Enrichment

     Plaintiffs’ claim for unjust enrichment follows a similar and

equally discredited theory.    The Gales claim that “U.S. Bank, N.A.

surrendered its right to collect by lawsuit on the obligation” as

per a purported Pooling and Servicing Agreement (“PSA”). The Court

of Appeals of Maryland has recently explained the role of such

agreements in the securitization of homebuyer debt:

               Securitization starts when a mortgage
          originator sells a mortgage and its note to a
          buyer, who is typically a subsidiary of an
          investment bank. The investment bank bundles
          together the multitude of mortgages it
          purchased into a “special purpose vehicle,”
          usually in the form of a trust, and sells the
          income rights to other investors. A pooling
          and servicing agreement establishes two
          entities that maintain the trust: a trustee,
          who manages the loan assets, and a servicer,
          who communicates with and collects monthly
          payments from the mortgagors.

Blackstone v. Sharma, 461 Md. 87, 137-38 (2018) (quoting Anderson

v. Burson, 424 Md. 232, 237 (2011)) (adding the emphasis).         No PSA

is appended to the complaint, nor are particular terms cited.          The

complaint only argues that “U.S. Bank, N.A. benefits were conferred

on Salomon Mortgage Loan Trust” “by way of Plaintiff’s [] payments”

but “U.S. Bank, N.A. continued accepting payments.”          (ECF No. 2,


                                   10
       Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 11 of 34


¶ 26-27).      The reference to a PSA, therefore, seems to explain how

Plaintiffs believe U.S. Bank securitized the debt after acquiring

it via assignment (whereby U.S. Bank allegedly acted as a trustee

for the purported “Salomon” trust, see note 4).               Moreover, it is,

they       believe,   the    agreement   by   which   U.S.   Bank   purportedly

surrendered its right to collect on the Loan, despite continuing

to do so anyway.            (Id., ¶ 28-29).     It is unclear if the Gales

intend also to name SPS, except for the boilerplate statement that,

“The conduct of Defendants was done willfully and in reckless

disregard for the rights of Plaintiff[s].”             (ECF No. 2, ¶ 31).

       Regardless, the claim is without basis.           Even accepting that

such a PSA exists and governs this dispute along with the Note and

the DOT, Defendants’ argument that Plaintiffs “do not even allege

the basic elements of unjust enrichment” need not be addressed.

(ECF No. 9-1, at 11).         “Under Maryland law, a quasi-contract claim

may not be brought where the subject matter of the claim is covered

by an express contract between the parties.”                 Hebbeler v. First

Mariner Bank, No. ELH-17-3641, 2020 WL 1033586, at *23 (D.Md. Mar.

2, 2020) (citing, among others, FLF, Inc. v. World Publ’ns, Inc.,

999 F.Supp. 640, 642 (D.Md. 1998) (relied on by Defendants)).

Plaintiffs claim for unjust enrichment will be dismissed.8


       8
       Plaintiffs will not be granted leave to amend to attempt to
state a breach of contract claim, as it would be futile.
Fed.R.Civ.P.15(a).   Defendants correctly argue that Plaintiffs
would lack standing to enforce any PSA governing the purported
pooling and sale of the income rights on the Note. (ECF No. 9-1,
                                11
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 12 of 34


     B.   FREUA

     Plaintiffs   allege    a   violation   of   FREUA   but   that    is   a

Pennsylvania statute.      Maryland law governs the dispute, however.

This claim will be dismissed.

     C.   FDCPA

     Defendants are not debt collectors as defined under the FDCPA,

so this claim will be dismissed for failure to state a claim.           The

FDCPA is meant to prohibit various forms of deceptive and unfair

trade practices by (often third-party) debt collectors.         See Clark

v. Absolute Collection Serv., Inc., 741 F.3d 487, 489-90 (4th Cir.

2014) (finding a third-party debt collector’s collection notice

violated the FDCPA).       Judge Bennett has explained that the act

seeks only to target those who “regularly” attempt to collect debt

or those whose “principal” business it is, not creditors:

               The FDCPA defines a debt collector as
          (1) “any person who uses any instrumentality
          of interstate commerce or the mails in any
          business the principal purpose of which is the
          collection of any debts” or (2) “any
          person...who regularly collects or attempts to
          collect, directly or indirectly, debts owed or
          due or asserted to be owed or due another.”
          15 U.S.C. § 1692a(6); see also Sayyed v.
          Wolpoff & Abramson, 485 F.3d 226, 230 (4th Cir.


at 9); see also Parker, 179 F.Supp.3d at 513 n.5 (“Plaintiff seems
to suggest that the assignments at issue are void for violating
the PSA. Plaintiff proffers few details about this purported PSA
. . . . Regardless, Plaintiff’s PSA theory is one that courts have
routinely rejected as meritless. See, e.g., Bell v. Clarke, Civ.
No. TDC–15–1621, 2016 WL 1045959, at *2 (D.Md. Mar. 16, 2016))
(‘[M]ortgagors generally lack standing to attack transfers of
their mortgages through assignments and PSAs to which they are not
parties.’)”).
                                12
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 13 of 34


             2007). A creditor, defined as “any person who
             offers or extends credit creating a debt to
             whom a debt is owed” is not a debt collector
             under    the   FDCPA  unless   an   exception
             applies.    15 U.S.C. § 1692a(4); Kennedy v.
             Lendmark Fin. Servs., RDB-10-02667, 2011 WL
             4351534, at *3 (D.Md. Sept. 15, 2011) (“The
             FDCPA does not . . . apply to creditors
             collecting debts in their own names and whose
             primary business is not debt collection.”)[.]

Crowley v. JPMorgan Chase Bank, Nat’l Ass’n, RBD-15-0607, 2015 WL

6872896, at *4 (D.Md. Nov. 9, 2015). As such, the terms “creditor”

and “debt collector,” as Defendants correctly assert, are mutually

exclusive. (ECF No. 9-1, at 15) (citing Howes v. Wells Fargo Bank,

N.A., No. ELH-14-2814, 2015 WL 5836924, at *48 (D.Md. Sept. 30,

2015)).   U.S. Bank cannot be considered a debt collector in this

action, so the FDCPA claim against it will be dismissed.

     Insofar as this claim is brought against SPS, Defendants argue

SPS acted merely as a “servicer” of the loan by collecting payment

from the Gales while the loan was not in default.        The FDCPA, they

argue, specifically exempts “any person collecting or attempting

to collect any debt owed . . . to the extent such activity . . .

(iii) concerns a debt which is not in default at the time it was

obtained.”    16 U.S.C. § 1692a(6)(F)(iii).    This exemption applies,

they argue, as Plaintiffs have not established that the Loan was

in default when it was “transferred to SPS for servicing (in fact,

Plaintiffs do not even identify SPS as the servicer, nor the date

when it acquired servicing rights).”      (ECF No. 9-1, at 16).



                                   13
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 14 of 34


     Plaintiffs did not file an opposition, thus failing to rebut

this argument.      The failure to respond to an argument in a

dispositive motion may be fatal.         See Faller v. Faller, No. DKC

09-0889, 2010 WL 3834874, at *6 (D.Md. Sept. 28, 2010); see also

Ferdinand-Davenport v. Child.’s Guild, 742 F.Supp.2d 772, 777

(D.Md. 2010).    Indeed, it is here, particularly when coupled with

Plaintiffs’ utter failure to state allegations specific to SPS.

Any purported claim against SPS under the FDCPA will be dismissed.

     D.     “Reasonable Reliance; Detrimental Reliance”

     This   claim   is   another   spin-out   from   Plaintiffs’    flawed

assignment theory and, like the unjust enrichment claim, is ill-

defined and misplaced.     As Judge Hollander has written:

                 A   claim  for   “detrimental reliance,”
            sometimes called “promissory estoppel,” has
            four elements: (1) “a clear and definite
            promise” which (2) “the promisor has a
            reasonable expectation ... will induce action
            or forbearance on the part of the promisee”
            and (3) “which does induce actual and
            reasonable action or forbearance by the
            promisee,” (4) causing “a detriment which can
            only be avoided by the enforcement of the
            promise.”

200 N. Gilmor, LLC v. Cap. One, Nat’l Ass’n, 863 F.Supp.2d 480,

490 (D.Md. 2012) (quoting Pavel Enters., Inc. v. A.S. Johnson Co.,

Inc., 342 Md. 143, 166 (1996)).

     Plaintiffs’    allegations    under   this   claim,   as   elsewhere,

attack the Defendants’ “purported power of sale, or power to

foreclose” and cite to a failure to perfect a security interest or


                                    14
       Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 15 of 34


to have “an equitable right to foreclose.”                            (ECF No. 2, ¶ 52).

Such allegations do little to further a detrimental reliance claim.

The complaint states: “Plaintiff detrimentally relied and had

reasonable reliance on the servicer to grant him a modification

and made numerous attempts only to be turned down time and time

again for unreasonable reasons.” (Id., ¶ 63).                          Defendants counter

that “it is not entirely clear what promise from the Defendants

Plaintiffs allegedly relied on to their detriment.”                         (ECF 9-1, at

16).

       Nowhere does the complaint set out where SPS, U.S. Bank, the

DOT    or   the    Note     promised    that       a    loan   modification     would    be

forthcoming,        or      even    possible,          such    that    Plaintiffs     could

reasonably rely on any expectation that SPS would modify the loan.

Even by Plaintiffs’ own telling, SPS stated multiple times that

such a modification was simply “not an option on this loan.”                          (ECF

No. 2, ¶ 22).          Plaintiffs fail to allege the first two elements of

this claim, and their claims will be dismissed.

       E.     Quiet Title

       Granting the Plaintiffs’ pro se complaint the proper liberal

interpretation, Defendants identify an “unnumbered” Count 5 that

appears     to    be    a   quiet    title    action.          Plaintiffs     argue    that

Defendants’ claims “constitute a cloud on Plaintiff’s title,” but

they do not have a “perfected and secured claim” to the property.

As    such,      “Plaintiff        requests    the       decree       permanently   enjoin


                                              15
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 16 of 34


Defendants . . . from asserting any adverse claim to Plaintiff’s

title to the property.”    (Id., ¶¶ 80-82).

     Maryland law clearly precludes a quiet title action against

a mortgagee’s adverse claim on a property (a “cloud” on title) by

the mortgagor when he has not satisfied his loan obligations.

Dismissing a highly similar pro se quiet title claim, Judge Hazel

wrote:

          Here, Plaintiffs’ action to quiet title must
          be dismissed because they do not have legal
          title to the Property.     Indeed, Plaintiffs
          readily admit that they received a mortgage
          for the Property and conveyed the deed of
          trust. Plaintiffs have not alleged, nor have
          they demonstrated, that they have satisfied
          their obligations under the Note or the deed
          of Trust. Nor have Plaintiffs shown any right
          to [rescission] . . . . Nor is the Court moved
          by the fact that the deed of trust or the Note
          may have been reassigned. In signing the deed
          of trust, Plaintiffs acknowledged that the
          Note, as well as the deed of trust, could be
          transferred. The Court must therefore dismiss
          Plaintiffs[’] quiet title action.

De Silva v. Am. Brokers Conducit, No. GJH-14-03462, 2015 WL 275769,

at *3 (D.Md. Jan. 21, 2016) (collecting cases) (citations omitted);

see also Anand v. Ocwen Loan Servicing, LLC., 754 F.3d 195 (4th

Cir. 2014) (finding plaintiffs “cannot[,] plausibly allege that

they own legal title to the property” having signed a DOT to secure

a home loan and having defaulted on that loan).               Insofar as

Plaintiffs mean to bring a quite title action, it will be dismissed

as Plaintiffs have no legal right to bring such a claim.



                                   16
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 17 of 34


      F.     Slander of Title

      Plaintiffs’ slander of title claim is founded on the same

theory as the previous claim. Moreover, much of the language seems

entirely lifted from another recent case decided by Judge Hazel or

taken from a common source (i.e. “internet-sourced form pleading,”

as Defendants claim, ECF No. 9-1, at 4).               Judge Hazel wrote,

“Plaintiffs [] assert a claim of slander of title.                This count

makes largely unintelligible allegations about missing statements

relating to perfection of security interests, which Plaintiffs

assert ‘remain unrecorded as “Secret Liens.’”                Abgro v. Am.

Partners Bank, No.: GJH-19-1606, 2020 WL 1491343, at *9 (D.Md.

March 27, 2020) (quoting the plaintiff’s complaint) (Cf. ECF No.

2, ¶ 88) (making the same allegations)

      “To support a claim for slander of title, a plaintiff must

plead facts sufficient to show (1) a false statement, (2) that the

false statement was communicated to someone else (publication),

(3) malice, and (4) special damages.”           Rounds v. Md.-Nat’l Cap.

Park & Plan. Comm’n., 441 Md. 621, 663 (2015).           Granting a motion

to dismiss another similar pro se complaint, Chief Judge Bredar

stated: “Plaintiff here cannot establish that Defendants published

a   ‘known   falsity’   because   (1)    the   Deed   expressly   authorizes

foreclosure actions and (2) Plaintiff never disputes that his

mortgage payments were in arrears.”        Parker, 179 F.Supp.3d at 519.




                                    17
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 18 of 34


     Plaintiffs claim that the “act of recording the purported

U.S. Bank, N.A. Assignment of Deed of Trust” in the Recorder’s

Office    “is    a   communication   of    false   statement   derogatory   to

Plaintiffs’ title.” Cf id. (finding a foreclosure action was not

a “known falsity”).        As in Parker, Plaintiffs attach a DOT that

expressly allows for assignment, and refer to the Note, which does

the same.       (ECF No. 2-2); (See ECF No. 9-4).       Plaintiffs have not

alleged plausibly that the recordation of such an assignment, shown

to be valid in an unopposed instrument (ECF No. 9-7), is a false

statement.      This claim will be dismissed.

     G.      Fraud

     Claims of fraud are subject to a heightened pleading standard.

See Fed.R.Civ.P. 9(b).       This court recently explained:

                  Rule 9(b) provides that, “in alleging
             a fraud or mistake, a party must state with
             particularity the circumstances constituting
             the fraud or mistake.         Malice, intent,
             knowledge and other conditions of a person's
             mind   may   be    alleged   generally.”   The
             circumstances required to be pleaded with
             particularity “include the ‘time, place and
             contents of the false representation, as well
             as the identity of the person making the
             misrepresentation and what [was] obtained
             thereby.’” . . . . Fraud allegations that fail
             to comply with Fed.R.Civ.P. 9(b) warrant
             dismissal under Fed.R.Civ.P. 12(b)(6) review.

Van Buren v. Walmart, Inc., No. DKC 19-0911, 2020 WL 1064823, at

*2 (D.Md. Mar. 5, 2020) (quoting Superior Bank, F.S.B. v. Tandem

Nat’l Mortg., Inc., 197 F.Supp.2d 298, 313-14 (D.Md. 2000)).



                                      18
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 19 of 34


     1.    Fraud in the Concealment

     Plaintiffs point to the purported securitization of the Loan

as a concealed fraud perpetuated against them.        (ECF No. 2, ¶ 93).

“Changing the character of the loan in this way,” they argue, “had

a materially negative effect on Plaintiff that was known by

Defendant but not disclosed.”        (Id., ¶ 94).

     The Court of Appeals of Maryland has stated:

                The essential elements for a claim of
           fraudulent concealment include:

                  (1) the defendant owed a duty to the
                  plaintiff to disclose a material
                  fact; (2) the defendant failed to
                  disclose    that    fact;   (3)  the
                  defendant intended to defraud or
                  deceive the plaintiff; (4) the
                  plaintiff      took     action    in
                  justifiable     reliance    on   the
                  concealment; and (5) the plaintiff
                  suffered damages as a result of the
                  defendant’s concealment.

Lloyd v. Gen. Motors Corp, 397 Md. 108, 138 (2007) (quoting Green

v H & R Block, 355 Md. 488, 525 (1999)).

     As   noted   by   Defendants,    Plaintiffs’   allegations   contain

boilerplate language and broad allegations in which “Defendants”

are interchangeable and thus fail to meet the stricter pleading

requirements of Fed.R.Civ.P. 9(b).9       (ECF No. 9-1, at 21) (citing



     9 Defendants also argue that any purported misrepresentation
would have occurred when the Gales secured the mortgage in 2004,
and so any fraud claims are time-barred by the applicable three-
year statute of limitations. (ECF No. 9-1, at 21); see Giannasca
v. Bank of Am., N.A., No. ELH-17-2110, 2018 WL 6046814, at *15
(D.Md. Nov. 19, 2018) (citing, among others, Poole v. Coakley v.
                                19
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 20 of 34


Somarriba v. Greenpoint Mortg. Fund., Inc., No. 13-CV-072-RWT,

2013 WL 5308286, at *4 (D.Md. Sept. 19, 2013) (“Plaintiffs failed

to plead particularized facts, such as the time, place, and

contents of any false representations or the identities of the

wrongdoers in support of” their fraud claims)).           Plaintiffs only

point, in conclusory fashion, to “misrepresentations and improper

disclosures” on which they purport to have relied reasonably to

their detriment.   (See ECF No. 2, ¶¶ 96-97).       Without pointing to

specific instances in which a particular Defendant had a duty to

disclose   the   purported   securitization    of   the    Note   and   yet

intentionally concealed it, Plaintiffs’ fraudulent concealment

claim may not proceed and it will be dismissed.10




Williams Const., Inc., 423 Md. 91, 131 (2011) (“Under Maryland
law, the limitations period for a civil action is three years from
the date the claim accrues. C.J. §5-101. This is true of claims
of fraud and deceit . . . . An action typically accrues at the
time of the wrong.”)). But the complaint shows uncertainty around
the timing of the purported misrepresentations that culminated in
the foreclosure action. (See ECF No. 9-1, at 21-22). After all,
U.S. Bank does not purport to have been assigned the Note/Deed
until 2019, and claims it did not have SPS, as “attorney-in-fact,”
substitute the trustees (as per the DOT) until January 21, 2020.
(Id., at 5) (See ECF No. 9-7, at 2). The only claims clearly time-
barred then are those “predicated on origination of the Loan”
itself, as Defendants concede. (ECF No. 9-1, at 21).

     10 Any amendment to this claim would be futile under
Fed.R.Civ.P. 15(a) as the caselaw discussed above clearly
establishes that, as per the language of the Note and the DOT,
there is no general duty to inform a borrower of the assignment or
securitization of those instruments.
                                20
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 21 of 34


     2.     Fraud in the Inducement

     Plaintiffs’ fraud in the inducement claim similarly fails to

be pled with the particularity required by Fed.R.Civ.P. 9(b).

Plaintiffs allege that “Defendants intentionally misrepresented

[they] were entitled to exercise the power of sale provision

contained   in   the   Mortgage/Deed    of     Trust.”    Similarly,    they

allegedly “misrepresented that they are the ‘holder and owner’ of

the Note and the beneficiary of the Mortgage/Deed of Trust.”            (ECF

No. 2, ¶¶ 106-108).     “[T]his was not true” as “[d]ocuments state

that the original lender allegedly sold the mortgage loan to U.S.

Bank, N.A. Pass-Through Certificates, Series 2006-AR18 Trust, as

the purported assignee of Washington Mutual Bank.”         11   (Id., ¶ 109).

Defendants allegedly “were attempting to collect on a debt to which

they have no legal, equitable, or pecuniary interest” and are

guilty of “fraudulently foreclosing.” (ECF No. 2, ¶ 110, 112).

     Alternatively labeled “fraudulent inducement of contract,”

Judge Bennett has explained:

            The elements of a          claim    for   fraudulent
            inducement include:



     11 Plaintiffs claim that Washington Mutual Bank was the
“Originator on the contract” that sold the loan to this separate
trust established by U.S. Bank, but this belies their earlier claim
that the “original lender” on the Note was Mortgage One Corp.
Although this purported bank appears throughout Plaintiffs’
complaint, moreover, it does not appear in the DOT, the Note or in
any of the assignments attached by Defendants. Plaintiffs seem
also to allege fraud by U.S. Bank and a “Litton Loan Servicer”
against a “deceased family member” of Mrs. Gale, but this claim
has no relevance here.
                                 21
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 22 of 34


                (1) that the defendant made a false
                representation to the plaintiff;
                (2) that its falsity was either
                known to the defendant or that the
                representation    was    made   with
                reckless indifference as to its
                truth;       (3)      that       the
                misrepresentation was made for the
                purpose     of    defrauding     the
                plaintiff; (4) that the plaintiff
                relied on the misrepresentation and
                had the right to rely on it; and (5)
                that    the    plaintiff    suffered
                compensable injury resulting from
                the misrepresentation.

ATS Int’l Servs., Inc. v. Kousa Int’l., LLC, No. RDB-12-2525, 2014

WL 1407290, at *4-*5 (D.Md. April 10, 2014) (quoting Harte-Hanks

Direct Mktg./Balt., Inc. v. Varilease Tech. Fin. Group, Inc., 299

F.Supp.2d 505, 525 (D.Md. 2004)).

     This   allegation     is    only   somewhat     less    threadbare.

Plaintiffs’ reliance on Defendants’ authority as owner of the Note

is implicit in Plaintiffs’ purported payments on the Loan and their

attempt to modify it with SPS.      When exactly either Defendant is

said to have represented it had rights in the Note, however, is

entirely unclear.   Moreover, Plaintiffs fail to produce or clarify

which “Documents” can establish that the entity they allege to be

the actual owner of the note is the rightful one or what, if any,

corporate affiliation such an entity has with Defendants.              Even

presuming Plaintiffs were misled as to the true owner the Note, it

is unclear what “compensable injury” they suffered as a result.

In arrears, foreclosure was imminent for the Gales, regardless of


                                   22
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 23 of 34


who sought their payments.      Plaintiffs have not stated this claim

with the required particularity.       This claim will be dismissed.12

     H.    “Unconscionable Contract”

     Plaintiffs claim they were “forced, tricked, and mislead into

parting with [their] property” and thus the terms of the Loan were

unconscionable.     (ECF No. 2, ¶ 121).   While the allegations border

on the nonsensical, they seem to surround a purported secret side-

bargain between U.S. Bank and a third-party that allowed them to

profit by closing on the property using a “warehouse line of

credit.”    (Id.,    125).    Unlike   the   fraud   claims,   Plaintiffs

explicitly peg this claim to informational and power asymmetries

occurring between parties as they negotiated over the “origination

of the purported loan.”      (ECF No. 2, ¶ 123-24).13

     In either a typographical error or a misreading of the

complaint, Defendants claim “there is not cause of action [sic]

under Maryland law known as ‘unconscionable conduct.’”          (ECF No.



     12Amendment is futile on this claim also as Defendants have
produced unopposed records of assignments that belie the
plausibility of any claim that Defendants collected payments on
the loan or initiated foreclosure knowing, or with reckless
indifference, to the truth. Even if Defendants ultimately had no
such rights, Defendants U.S. Bank and SPS, as the “servicer” of
the Loan, cannot plausibly have acted with the kind of
intentionality required of this claim because it was reasonably
relying on an executed assignment that purports to show them as
the rightful owner/holder of the DOT.

     13 This renders the allegations against “U.S. Bank, N.A.”
nonsensical as both the DOT, the Note, and even Plaintiffs’
allegations elsewhere make clear that U.S. Bank was not actually
a party to the original loan.
                               23
        Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 24 of 34


9-1,    at    22).      Nonetheless,          rightfully     confused    as   to    what

Plaintiffs are alleging, Defendants assert that these allegations

are “well-outside the three-year limitations period,” even if they

have “provided grounds for actionable fraud.”                      (ECF No. 9-1, at

22).

       “Under Maryland law, an unconscionable contract is void.”

Aerotek, Inc. v. Obercian, 377 F.Supp.3d 539, 553 (D.Md. 2019)

(citing      Walther    v.    Sovereign       Bank,    386   Md.   412   (2005)).      A

plaintiff        must        show      both        substantive     and     procedural

unconscionability.           The former is shown by “contractual terms that

unreasonably favor the other party,” and the latter is shown by

“one party’s lack of meaningful choice” (i.e. a “contract of

adhesion”).      Id. (citing Walther, 386 Md. at 424-426).

       Assuming for argument’s sake that Defendants are the proper

party and the claim is timely, Plaintiffs have not provided

allegations to which Defendants can reasonably respond.                            While

Plaintiffs make conclusory assertions that they were the victim of

“Unequal Bargaining Power” and “Unfair Surprise,” among other

things, they point to no specific clause or term of either the DOT

or the Note that they claim is unconscionable.                      Their claims of

power and informational asymmetries lack any specificity, and it

is     equally    unclear       what     funding       mechanism    Plaintiffs       are

describing or why it is evidence of unconscionability of the DOT

or the Note.      Lastly, the remedy the Plaintiffs are seeking is not


                                              24
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 25 of 34


clear, either, particularly as voiding of the entire loan would

mean they would have to return the loan proceeds.

     Any amendment to correct these deficiencies would be futile,

moreover.   Fed.R.Civ.P. 15(a).    Unconscionability is rarely viable

as the claim sets a high bar.        “[T]raditionally, a bargain was

said to be unconscionable in an action at law if it was ‘such as

no man in his sense and not under delusion would make on the one

hand, and as no honest and fair man would accept on the other.’”

Falls v. 1CI, 208 Md.App. 643, 664 (2012); Walther, 386 Md. at 426

(“An unconscionable bargain or contract has been defined as one

characterized    by   ‘extreme   unfairness’”)    (citing    Restatement

(Second) of Contracts § 208)).          Even if their allegations are

accepted as true, Plaintiffs cannot plausibly show they were

subject to the kind of “extreme unfairness” this claim requires.

The claim will be dismissed with prejudice.

     I.     Breach of Contract

     Plaintiffs also bring a breach of contract claim, not under

the purported PSA, but under the terms of the DOT.            Plaintiffs

allege that Defendant U.S. Bank was required under paragraph

twenty-three to “satisfy, release and reconvey the beneficial

security interest in Plaintiffs’ pledged Deed of Trust upon payment

of all sums associated with the release premium to U.S. Bank, N.A.

for . . . . services rendered.”         Defendants are right that this

argument, although highly confusing, seems to suggest that when


                                   25
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 26 of 34


they allegedly securitized the property, Defendants were “paid,”

and this clause was triggered.           But such payments do not affect

Plaintiffs’ obligation to pay the loan, as discussed above.               (See

also ECF 9-1, at 23).       The release refers only to the release of

the Borrower from his or her obligations “[u]pon payment of all

sums secured by this Security Instrument, Lender or Trustee.” (ECF

No. 2-2, ¶ 23).      Read in the full context of the DOT, the payment

“secured” is clearly meant to refer to the Borrower’s debt payments

and not any separate profit from investors secured by selling off

derivative rights of the property.          This claim will be dismissed.

      J.      CCPA/TILA

      Plaintiffs’ purport to bring a claim under the CCPA, but cite

to “15 USC Chapter 41 § 1461(g),” while including the statutory

text for 15 U.S.C. § 1641(g). (ECF No. 2, ¶ 135). Section 1641(g),

however, is a portion of the Truth in Lending Act (“TILA”), not

the   CCPA,    as   Defendants   point    out.   (ECF   No.   9-1,   at   24).

Regardless, Plaintiffs imply this code section requires notice to

a borrower within thirty days whenever the Loan is “sold or

otherwise transferred or assigned to a third party.”            (ECF No. 2,

¶ 135).    “Defendants violated the [TILA] by failing refusing [sic]

to disclose the purported assignments/transfer of the Promissory

Note and DOT.”      (Id., ¶ 137).    They request “actual and statutory

damages” as a result.      (Id.).




                                     26
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 27 of 34


     Judge Bennett has explained the statutory requirement:

            [N]ot later than 30 days after the date on
            which a mortgage loan is sold or otherwise
            transferred or assigned to a third party, the
            creditor that is the new owner or assignee of
            the debt shall notify the borrower in writing
            of such transfer, including—

            (A) the identity, address, telephone number of
            the new creditor;
            (B) the date of transfer;
            (C) how to reach an agent or party having
            authority to act on behalf of the new
            creditor;
            (D) the location of the place where transfer
            of ownership of the debt is recorded; and
            (E) any other relevant information regarding
            the new creditor.

Barr v. Flagstar Bank, F.S.B., No. RDB-13-2654, 2014 WL 4660799,

at *3 (D.Md. Sept. 17, 2014) (emphasis added).

     Defendants assert that U.S. Bank did not need to give such

notice because the requirements apply to the transfer of debt and

not the actual instrument securing the repayment of that debt (i.e.

the DOT).    (ECF No. 9-1, at 26).

     The merits of this argument need not be addressed.                While

Plaintiffs might be able to state facts sufficient to give rise to

a plausible TILA claim, they have failed to do so here.         It is far

from clear that Plaintiffs even intend to bring such a claim by

citing to the CCPA instead.    More fundamentally, Plaintiffs’ claim

generically attacks the “purported assignments/transfer of the

Promissory Note and DOT,” but fails to identify which assignment,

or when it occurred.    Defendants’ attempts to fill in the blanks


                                   27
       Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 28 of 34


do not save this claim.        Plaintiffs will be given twenty-one days

in which to amend their complaint if they wish to assert a TILA

claim with more particularity.

       Such amendment is futile insofar as it attempts to include

any    purported   claims    against   SPS   under   this     count,   however.

Fed.R.Civ.P. 15(a).         The statute states clearly that only “the

creditor that is the new owner” is required to give such notice.

Defendants assert that SPS is a simple loan servicer (“it collects

Loan    payments[]   and     administers     that    debt”)    as   Plaintiffs

recognize in their complaint. (ECF No. 9-1. at 25) (citing ECF No.

2, ¶ 5).      SPS cannot be considered a “new creditor” under a

purported assignment and may not be included as a named Defendant

under this claim if amended.

       K.   Regulation X and the Loan Modification Application

       Plaintiffs’    “Twelfth”    claim     for     relief     asserts    that

Defendants violated Regulation X of the Federal Regulation. 12

C.F.R. § 1024.41(b)(2)(i)(A).

       Regulation X grants a private right of action to enforce the

Real Estate Settlement Procedures Act (“RESPA”), which itself

“regulates the servicing of mortgage loans.”                  Hahn v. Select

Portfolio Servicing, Inc., 424 F.Supp.3d 614, 624 (N.D. Cal. 2020)

(citing 12 U.S.C. § 2605).         Sub-section (b)(2)(i) lays out the

procedures that a servicer must follow when reviewing any “loss

mitigation application.”       § 1024.41(b)(2)(i).      The rule applies to


                                       28
       Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 29 of 34


a “servicer” and requires that it “[p]romptly upon receipt of a

loss    mitigation     application,        review   the     loss    mitigation

application to determine if the loss mitigation application is

complete.”    § 1024.41(b)(2)(i)(A).         Within five business days of

receiving the application, the servicer must both acknowledge

receipt of it and let the borrower know if it is complete or

incomplete.     If incomplete, the notice must state the missing

information and documents necessary to make it complete, along

with “a reasonable date by which the borrower should submit [those]

documents and information.” § 1024.41(b)(2)(i)(B), 2(ii).

       A Plaintiff must also establish damages.           In order to recover

statutory damages, a plaintiff is required to show “a pattern or

practice of noncompliance.”         12 U.S.C. § 1605(f)(1); see also

Sutton v. CitiMortgage, Inc, 228 F.Supp.3d 254, 264-65 (S.D.N.Y.

2017) (“Pattern or practice means a standard or routine way of

operation . . . . Though there is no set number of violations

needed to plead a pattern or practice of noncompliance”) (internal

quotation marks omitted).      In the absence of a pattern or practice

of violations, a plaintiff must show actual damages – economic

harm arising directly from the alleged violation.                  Reynolds v.

Ward, No. TDC-18-3921, 2019 WL 3779755, at *6 (citing Aghazu v.

Severn Sav. Bank, No. PJM 15-1529, 2016 WL 808823, at *19 (D.Md.

Mar. 2, 2016) (collecting cases)).




                                      29
     Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 30 of 34


     Plaintiffs      recite    boilerplate         language     and   argue      that

Defendants did not provide virtually every type of notice required

under this regulation.          The complaint does not say, however,

whether   their    application(s)         were    ever   deemed    incomplete,     a

predicate to any violation of the follow-up requirements. In fact,

both modification requests highlighted by Plaintiffs apparently

were deemed complete based on Plaintiffs’ allegations of their

review and denial (with SPS expressly notifying Plaintiffs that

their initial application was complete prior to its denial, by

Plaintiffs’ own admission).         (ECF No. 2, ¶ 22).

     Defendants are correct that plaintiffs do not explicitly

state “if and when they submitted a loss mitigation application,”

or whether it was “at least 45 days before a foreclosure” to

trigger the notice requirements (ECF No. 9-1, at 28).                 But much of

this information can be easily gleaned from the complaint’s general

(incorporated) allegations and publicly accessibly information.

     A loss mitigation application is defined simply as “an oral

or   written      request     for    loss        mitigation”      accompanied      by

“information required by a servicer for evaluation for a loss

mitigation option.”         § 1024.31.         Therefore, both of Plaintiffs’

requests to SPS for a “modification” are properly treated as loss

mitigation     applications.        The    complaint     also     shows   that   the

“NOTE[n],” presumably referencing the Note with a modification

request, was submitted to SPS on September 19, 2019, and, on


                                          30
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 31 of 34


September 26 the “File [was] marked as complete . . . and has been

sent to the UW [underwriter] for review.”              An early October entry

by Plaintiffs shows that their request was denied, as SPS declared

that modification was not even an “option” on this loan. (ECF No.

2, ¶ 22).    A week after resubmitting on November 18, the second

request is shown denied on the same grounds.                The state docket

states that the Substitute Trustee subsequently initiated the

foreclosure proceeding on March 19, 2020.                Such statements are

enough to state plausibly that the requirements of Regulation X

were triggered by Plaintiffs’ requests for loan modification.

      Nevertheless, Defendants are correct that “Plaintiffs do not

allege any actual damages as a consequence of Defendants’ supposed

RESPA violation, nor a pattern or practice of noncompliance with

RESPA.” (ECF No. 9-1, at 28).       Plaintiffs only explicitly point to

two, back-to-back denials of their loan modification requests.

Two instances with a single client cannot plausibly constitute a

routine way of operating that establishes a “pattern or practice.”

Nor do Plaintiffs establish any direct damages resulting from these

alleged regulatory failings.        Plaintiffs have failed to connect

any   alleged   failure     to   notify   them     concerning    their     loan

modification applications with the eventual foreclosure.             How such

notices would have prevented the foreclosure, or even denial of a

loan modification is entirely unclear, even presuming that the

alleged   seven-day   gap   shown   between      the    submission   of   these


                                     31
        Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 32 of 34


applications and SPS’s responses constituted a violation.                 This

claim will be dismissed without prejudice.                 Plaintiffs will be

given twenty-one days in which to amend their complaint if they

wish to assert a Regulation X claim with more particularity.

        L.   Intentional and Negligent Infliction of Emotional
        Distress

        Although pled as a single claim, these two torts form two

separate     causes   of   action.         Nonetheless,     Plaintiffs    plead

allegations purportedly central to both.             They complain of the

“last    several   years   of   litigation,”      during    which   “Plaintiff

[presumably Mr. Gale] has had to undergo four surgeries for his

heart and has had to seek therapy for depression” and that both

Gales have “suffered personal injury” and had “numerous doctor’s

visits” around a “variety of illnesses.”            Plaintiffs also allege

that the “collection scheme has caused the Plaintiff emotional

distress.”     (ECF No. 2, ¶¶ 155-58).       How the physical injuries and

sickness that the Gales suffered can be attributed to either SPS

or U.S. Bank is unclear.          Regardless, these allegations do not

rise to a cognizable claim under either standard.

        The claim for negligent infliction of emotional distress

fails outright as “Maryland does not recognize an independent tort

for   negligent    infliction    of   emotional    distress.”       Miller   v.

Bristol-Myers Squibb Co., 121 F.Supp.2d 831, 839 (D.Md. 2000); see

also Lapides v. Trabbic, 134 Md. App. 51, 66 (2000) (“Because

Maryland does not recognize the separate and distinct tort of

                                      32
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 33 of 34


negligent     infliction    of    emotional     distress,     the    lower   court

properly granted appellee’s motion to dismiss.”).

      An independent claim for intentional infliction of emotional

distress (IIED) is recognized under Maryland law, but Plaintiffs

have not stated facts sufficient to form a plausible claim.                     As

set out by Court of Appeals of Maryland, the elements of this claim

are that the conduct must be: 1) “intentional or reckless”; 2)

“extreme     and   outrageous”;    3)    causally    connected      to   emotional

distress; and that distress 4) “must be severe.”               Harris v. Jones,

281 Md. 560, 566 (1977). Having reviewed subsequent caselaw, Judge

Harvey wrote that “[t]he tort of [IIED] is rarely viable” as

“Maryland courts have established a high standard of culpability

before   conduct     can   be    considered    ‘extreme      and    outrageous.’”

Farasat v. Paulikas, 32 F.Supp.2d 244, 247 (D.Md. 1997) (citing

Bagwell v. Peninsula Reg. Med. Ctr., 106 Md. App. 470, 514 (1995),

cert. denied, 341 Md. 172 (1996) and Harris, 281 Md. at 566-72).

      Even if this conduct could be viewed as severe, there is no

way   that    it   plausibly     rises    to   the   level    of    “extreme   and

outrageous.”       Amendment would be futile, moreover, as it is hard

even to imagine a dispute over loan modification, assignment or

even foreclosure could ever rise to the level required by this

claim.     Fed.R.Civ.P. 15(a).           See Parker, 170 F.Supp.2d at 518

(“Rather than pleading actionably extreme misconduct and specific

manifestations of distress flowing from that misconduct, Plaintiff


                                         33
      Case 8:20-cv-01289-DKC Document 12 Filed 01/19/21 Page 34 of 34


has pleaded run-of-the-mill borrower/lender claims and conclusory

damages.”).   This claim will be dismissed.

      The declaratory relief sought under the “fourteenth count” is

not a cause of action at all but rather a prayer for relief, as

Defendants correctly argue, and so it need not be addressed (ECF

No. 9-1, at 31), particularly with all underlying claims dismissed.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendants will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    34
